           Case 1:19-mc-00119-BAH Document 9 Filed 07/26/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT                       R   ECEIVE D
                               FOR THE DISTRICT OF COLUMBIA                            JUL I s       2019

                                                                                Claft, U.S. Dlltrtct & Bankruotcv
IN THE MATTER OF THE APPLICATION                                               uourts tor tho 0i8trlct o, Colu;bie
OF THE UNITED STATES OF AMERICA
FOR A SEARCH WARRANT FOR THE
CHEEK CELLS/SALIVA (BUCCAL SWAB)                                   Case No. 19-mc-119      (BAH)
OF MALIKWILKINS AKA
MALIK HASSAN WILKINS,                                              I]NDER SEAL
B/IVI, DOB:     , PDID#:



                         GOVERNMENT'S MOTION FOR UNSEALING

        The United States of America, by and through its attomey, the United States Attorney for

the District of Columbia, respectfully submits this Motion requesting that the Court unseal this

matter. The govemment         states as   follows:

        1.        On July 8, 2019, the govemment filed a Motion for Leave to Present Search

Warrant to Chief Judge. ECF. Doc.          1.   On July 9,2019, the Court issued a Minute Order granting

the government's Motion for Leave. On July 9,2019 the Court reviewed the afhdavit and issued

a search warrant to obtain   abuccal swab of Malik Wilkins; the Court also granted the government's

motion to seal the search warrant. On July 17, 2019, Mr. Wilkins was indicted by a grand jury.

See Case   No. 19-cr-245, ECF Doc.        8.


        2.        With the indictment, the reasons set forth in the Motion to Sea[ are no longer

applicable. The govemment         seeks to have the matter unsealed so that   it can provide Mr. Wilkins'

counsel with the warrant and affidavit as part of its discovery obligations in case 19-cr-245.

Additionally, the govemment wishes to cite to the Court's July 9, 2019 Minute Order in similar

cases, but is   cunently unable to do so since it is under seal.

        3.        WHEREFORE, the government respectfully requests that this Court order the
                                                       I
         Case 1:19-mc-00119-BAH Document 9 Filed 07/26/19 Page 2 of 2



unsealing this matter.

                                           Respectfully submitted,

                                           JESSIE K. LIU
                                           United States Attomey
                                           D.C. BarNo.415793
                                             -d\Wb,.*W4t-"/-
                                    By:
                                           Dineen A. Baker
                                           Assistant United States Attomey
                                           D.C. Bar No. 487820
                                           555 4th Street, Northwest
                                           Washinglon, D.C. 20530
                                           202-252-6954
                                           dineen.baker@usdoi. sov




                                       2
